Citation Nr: 0319872	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-08 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disability, other than a personality disorder, to include 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had unverified service in the Army National 
Guard, including a period of active duty for training 
(ACDUTRA) from July 1990 to November 1990.  He also had 
active duty service from April 1992 to February 1994.  

This case comes before the Board of Veteran's Appeals (Board) 
from a December 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In March 2000, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a personality disorder (this claim 
earlier had been denied by the RO in April 1996, and not 
appealed).  The Board also held that, because the April 1996 
RO decision did not deny service connection for an acquired 
psychiatric disorder, there was no finality insofar as the 
current claim for service connection for a neuropsychiatric 
disability, other than a personality disorder, now inclusive 
of PTSD.  So the Board remanded this claim to the RO to 
readjudicate it on a de novo basis after obtaining the 
veteran's VA clinical records.  

Subsequently, the case was returned to the Board and, in 
April 2003, the Board undertook additional development of the 
case pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The Board attempted to have the veteran undergo a 
VA psychiatric examination to obtain a medical nexus opinion 
concerning the probable etiology of his current mental 
illness.  But the letters attempting to notify him of his 
examination were returned by the U.S. Postal Service.  It is 
unclear, however, whether those letters actually were sent to 
his current address.  So this needs to be determined and, if 
not, he needs to be rescheduled for his psychiatric 
examination.



Note also that very recently, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  Under the former 38 C.F.R. § 19.9(a)(2), the 
Board could consider additional evidence without having to 
either remand the case to the agency of original jurisdiction 
(i.e., the RO) for initial consideration or, alternatively, 
by obtaining a waiver from the veteran. 

After the DAV decision, VA's General Counsel (GC) issued a 
precedent opinion in response.  See VAOPGCPREC 1-2003 (May 
21, 2003).  Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

VA even more recently, however, has decided to return the 
development processing of cases to the RO's, under the 
direction and guidance of the Veterans Benefits 
Administration (VBA).  So any further development of this 
case must be handled by the RO, not the Board.

During his March 1999 RO hearing, the veteran testified that 
he had no psychiatric problems during his service in the Army 
National Guard-including while on ACDUTRA from July 1990 to 
November 1990.  Rather, he said that all of his psychiatric 
problems began while performing submarine duty during active 
service from April 1992 to February 1994 (see pages 2 and 8 
of his hearing transcript).  And he referred to two events, 
in particular, during his submarine duty which he believes 
were especially stressful (see pages 12 and 13 of the 
transcript).  

The veteran was notified in May 2002 of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  The implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The VCAA eliminated the 
requirement of submitting a well-grounded claim and revised 
VA's obligations insofar as notifying the veteran of the type 
of evidence needed to support his claim and assisting him in 
obtaining evidence if it is potentially relevant to his case.  
The VCAA is potentially applicable to all claims pending or 
filed after the date of its enactment, November 9, 2000.  
Holliday v. Principi, 14 Vet. App. 280 (2001); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); and Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  See also 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  

So in light of this, and the procedural due process concerns 
that remain even after the GC opinion as a result of the 
Federal Circuit's partial invalidation of the Board's 
development regulations, the Board finds that it is in the 
veteran's best interest if his claim was REMANDED to the RO 
for the following actions:  

1.  The RO should ascertain the veteran's current 
mailing address.  Since he appears to be 
receiving regular VA outpatient treatment 
(VAOPT), contacting his local VA medical facility 
may be helpful.  If necessary, his service 
representative also should be requested to assist 
in obtaining his current mailing address.  

2.  If located, ask the veteran to identify all 
non-VA health care providers that have treated 
him for psychiatric disability since his 
discharge from service in February 1994.  Make 
arrangements to obtain all such records.  Also 
ask that any private clinical sources provide a 
medical opinion concerning the etiology of any 
current psychiatric disability, other than a 
personality disorder, particularly insofar as 
whether it is at least as likely as not the 
disorders are related to the veteran's service in 
the military.  

3.  Obtain the veteran's VAOPT records since June 
2001.  

4.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the veteran's alleged 
stressors.  Specific attention is drawn to pages 
12 and 13 of the transcript of the March 1999 RO 
hearing with respect to alleged in-service 
stressors aboard a submarine.  The veteran claims 
that:  (a) he witnessed two seamen having oral 
sex and (b) that he was traumatized when he had 
to undergo a "shellback" ritual.  Send USASCRUR 
copies of any personnel records obtained showing 
service dates, duties, and units of assignment, 
etc.  Also send USASCRUR copies of pages 12 and 
13 of the transcript of the March 1999 RO 
hearing.  Specifically ask USASCRUR or, 
if necessary, the National Personnel Records 
Center (NPRC) for any morning reports, sick call 
reports, and accident logs from the veteran's 
duty station during the time he served aboard a 
submarine.  

5.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
psychiatric examination to obtain a medical 
opinion concerning the nature, etiology, and 
probable time of onset of each psychiatric 
disorder, other than a personality disorder, 
which he currently has.  The VA examiner should 
indicate whether it is at least as likely as not 
that any psychiatric disorder currently present 
is etiologically related to the veteran's 
military service.  Specific attention should be 
paid to distinguishing between any signs and 
symptoms of a personality disorder or any other 
developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exists.  A medical opinion also is 
needed to either confirm or rule out a diagnosis 
of PTSD.  If the veteran has PTSD, the VA 
examiner must indicate whether it is due to a 
verified stressor in service.  If so, specify the 
stressor.  If PTSD is not diagnosed, the examiner 
should explain why the veteran does not meet the 
criteria for this diagnosis.  Send the claims 
folder (c-file) to the examiner for a review of 
the veteran's pertinent medical history, to 
facilitate making these important determinations.  
The rationale for all opinions expressed should 
be discussed.  The examination report must 
confirm that the claims folder was reviewed.

6.  The RO should review the claim files.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information 
(including the requested medical nexus opinion), 
take corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  This also 
includes ensuring that all notice and development 
required by the VCAA has been completed.  

7.  Then readjudicate the claim in light of the 
additional evidence.  If the benefit sought on 
appeal is not granted, send the veteran and his 
representative a supplemental statement of the 
case (SSOC) and give them an opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


